DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because the phrase “the present invention” should be avoided.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections

Claims 2, 6, 8, 9 are objected to because of the following informalities:
Claim 2, line 1, “a cross section” should be - - the cross section - -.
Claim 2, line 2, “an in-plane direction” should be - - the in-plane direction - -.
Claim 2, line 3, “a direction perpendicular” should be - - the direction perpendicular - -.
Claim 6, line 2, “a cross section” should be - - the cross section - -.
Claim 6, line 2, “a direction” should be - - the direction - -.
Claim 6, line 3, “an in-plane direction” should be - - the in-plane direction - -.
Claim 6, line 4, “a direction perpendicular” should be - - the direction perpendicular - -.
Claim 8, line 1, “claim 1” appears to be - - claim 3 - - because the second mold mating surface was introduced in claim 3.
Claim 9, line 2, “the engagement portion” should be - - the engaging portion - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda  (US Patent No.  6,263,548)
Regarding claim 1, Ikeda discloses a side-release buckle comprising a plug and a socket for inserting and engaging the plug (see annotated Figs. 3-6), 
the plug comprising a first parting line, a base portion having a first belt mounting portion, a pair of leg portions protruding from the base portion, and an engaging portion formed on each of the leg portions (see annotated Figs. 5-6); 
the engaging portion comprising an engaging surface (see annotated Fig. 5); 
the first belt mounting portion comprising an insertion hole for inserting a belt, and a first belt winding portion traversing the insertion hole at a position offset with respect to a first mold mating surface defined by the first parting line (see annotated Fig. 5); 
the socket comprising a second parting line, a main body having a second belt mounting portion and an insertion port, a housing space formed in the main body and capable of housing the leg portions inserted from the insertion port, and a portion to be engaged formed on the main body and engageable with the engaging portion (see annotated Figs. 3-4); 
the portion to be engaged comprising a surface to be engaged that faces the engaging surface when engaged with the engaging portion (see annotated Fig. 4); 
wherein when a cross section of the engaging surface is observed from a direction that is an in-plane direction of the first mold mating surface defined by the first parting line of the plug and is also a direction perpendicular to an insertion direction, the engaging surface is located on an opposite side to the first belt winding portion with respect to the first mold mating surface, and has a first engaging surface forming with the first mold mating surface an angle A1 of 87° or more and 90° or less (see annotated Figs. 5-6 and Fig. 8).  
Regarding claim 10, Ikeda discloses, wherein the second belt mounting portion comprises: 

a second belt winding portion
Regarding claim 11, Ikeda discloses an article comprising the buckle  (a belt or a strap see Col. 1, lines 5-8).  


    PNG
    media_image1.png
    758
    662
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    780
    640
    media_image2.png
    Greyscale


Allowable Subject Matter

Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677